Citation Nr: 1311537	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-36 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service-connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1984 to January 2007. 

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2009 rating decision in which the Regional Office in Winston-Salem, North Carolina (RO), inter alia, denied service connection for bilateral CTS.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010 and a supplemental statement of the case (SSOC) was issued in October 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In his September 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO via video conference.  In a November 2012 letter, the RO informed the Veteran that his hearing was scheduled in January 2013.  The Veteran submitted a January 2013 letter indicating that he no longer wished to appear at the hearing and would rather have his cased reviewed by the Board based upon the evidence of record.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system revealed no additional records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA examination.

Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Here, the Veteran has claimed in his September 2010 VA Form 9 that he had the condition currently diagnosed as CTS while he was on active duty. 

A review of the Veteran's service treatment records (STRs) shows that he was treated on several occasions for complaints of hand pain and hand injuries.  In September 1986, the Veteran was seen for an injury to his right ring finger playing football.  He was diagnosed with a sprain and provided with Motrin.  Imaging revealed an old healed fracture of the distal fifth metacarpal on the right hand.  In August 1987, the Veteran was seen for complaints of right hand pain, particularly in the little finger.  The physician found that he had exostosis of the distal metacarpal and an abnormality in the proximal interphalangeal joint.  In a November 1987 Retention Examination, the Veteran checked yes for a section titled "swollen and painful joints."  On the explanation section, the Veteran stated that he had a cyst removed from his right hand.  In September 1988, the Veteran was seen for complaints of right wrist pain due to a basketball injury.  The Veteran was diagnosed with a contusion and sprain to the right wrist.  He was provided with a wrist wrap and Motrin.  In October 1988, the Veteran was seen for right wrist pain with complaints of pain going from the lateral wrist to the base of the thumb.  The Veteran stated that he could not lift or flex the wrist.  The physician noted the limited range of motion as well as minimal pain and tenderness.  Imaging revealed exostosis of the distal metacarpal.  The Veteran was diagnosed with a sprain and instructed to use the wrist at his own pace.  In February 1989, the Veteran was seen for complaints of right middle finger pain after slamming his finger in a trunk.  X-rays showed no fracture and the Veteran was diagnosed with a hematoma.  The Veteran was seen in October 2003 for complaints of pain related to a right hand injury.  The Veteran was diagnosed with status-post injury to right middle finger.  In a January 2005 treatment note, it was indicated that the Veteran had a right wrist fracture in 1985.

A review of the Veteran's private treatment records shows that in May 2008, he was seen for complaints of pain in his right arm for the prior two months.

A review of the Veteran's VA outpatient treatment records shows that in July 2007, the Veteran was seen for complaints of cramping in his left finger.  The assessment was possible CTS, with unknown etiology.  In January and June 2009, the Veteran was seen for complaints of wrist pain when typing.  The Veteran was diagnosed with mild carpal tunnel syndrome per clinic symptoms.  

The claims file does not indicate that the Veteran has been administered a VA examination for his CTS.  The medical evidence of record shows current complaints of arm and hand pain and suggests that the Veteran has CTS.  A review of the Veteran's STRs also reveals that he sustained multiple injuries to his hands and wrists in service.  Thus the inquiry turns upon a finding of nexus.  See Shedden, 381 F.3d at 1163.  As such, the Veteran should be afforded a VA examination in order to examine the possible relationship between the Veteran's CTS and his military service, to include multiple injuries and complaints of hand, arm, and wrist pain.  See McLendon, 20 Vet. App. at 83-86.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his CTS and that records of his VA care, dated since May 2010, have not been associated with the claims file.  VA should obtain updated records of treatment. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since September 2010.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

Regardless of any response obtained from the Veteran, obtain VA treatment records dated since May 2010 from the Fayetteville VAMC pertaining to any treatment the Veteran received for CTS. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine whether any CTS is related to the Veteran's military service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CTS is etiologically related to military service, to include hand and wrist injuries sustained in service.   An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.
  
3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

